 19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 1 of 71


 Fill in this information to identify your case and this filing:
 Debtor 1             Daniel                   Jonathon                 Kennedy
                      First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-11657                                                                                                    Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     GMC                          Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Acadia
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2018                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 21,000                                 At least one of the debtors and another            $24,320.00                               $24,320.00
Other information:
2018 GMC Acadia (approx. 21,000                             Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    F-150
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2015
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 26,000                                 At least one of the debtors and another            $32,137.00                               $32,137.00
Other information:
2015 Ford F-150 (approx. 26,000                             Check if this is community property
miles)                                                      (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                  page 1
 19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 2 of 71



Debtor 1         Daniel Jonathon Kennedy                                                             Case number (if known)         19-11657

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $56,457.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                            $10,555.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                               $950.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               See continuation page(s).                                                                                             $1,500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               See continuation page(s).                                                                                               $500.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 3 of 71



Debtor 1          Daniel Jonathon Kennedy                                                                                            Case number (if known)                  19-11657

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                  $13,505.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $20.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     Chase checking 0925 - comingled funds                                                                                                    $4,316.17
             17.2.        Checking account:                     USAA checking 0462 - comingled funds                                                                                                         $526.38
             17.3.        Checking account:                     Frost checking 7508 - account has been frozen by the bank                                                                                    $214.95
             17.4.        Checking account:                     Frost business checking 6956 - signer on Kennedy Construction
                                                                Group LLC                                                                                                                                        $0.00
             17.5.        Checking account:                     Frost business checking 7462 - signer on Kennedy Construction
                                                                Group LLC                                                                                                                                        $0.00

             17.6.        Checking account:                     Frost business checking 7683 - signer on Kennedy Equity LLC                                                                                      $0.00

             17.7.        Checking account:                     Frost business checking 4602 - signer on Kennedy Equity LLC                                                                                      $0.00
             17.8.        Checking account:                     Frost business checking 7691 - signer on Kennedy Equity LLC                                                                                      $0.00

             17.9.        Checking account:                     Frost business checking 5269 - signer on Kennedy Construction
                                                                Group LLC                                                                                                                                        $0.00
             17.10. Savings account:                            USAA savings 0454 - comingled funds                                                                                                      $1,012.19

             17.11. Savings account:                            Frost savings 2361 - comingled funds                                                                                                     $2,000.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
 19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 4 of 71



Debtor 1         Daniel Jonathon Kennedy                                                            Case number (if known)    19-11657

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:

                                               Kennedy Construction Group LLC                                         90%                         $0.00
                                               Kennedy Equity LLC                                                     50%                         $0.00
                                               This Is It LLC                                                        100%                         $0.00
                                               Summermoon Enterprises LP                                              10%                         $0.00
                                               Discount Insulation LLC                                               100%                         $0.00
                                               JDDK LLC                                                               50%                         $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                 page 4
 19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 5 of 71



Debtor 1        Daniel Jonathon Kennedy                                                      Case number (if known)    19-11657

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific     Property Management Inc franchise                                                                       $10,000.00
           information about them paid $35,000 5/19

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information




Official Form 106A/B                                                Schedule A/B: Property                                                       page 5
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 6 of 71



Debtor 1         Daniel Jonathon Kennedy                                                                             Case number (if known)             19-11657

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $18,089.69


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 7 of 71



Debtor 1          Daniel Jonathon Kennedy                                                                            Case number (if known)             19-11657

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 8 of 71



Debtor 1           Daniel Jonathon Kennedy                                                                                    Case number (if known)                19-11657


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $56,457.00

57. Part 3: Total personal and household items, line 15                                                             $13,505.00

58. Part 4: Total financial assets, line 36                                                                         $18,089.69

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $88,051.69              property total                 +          $88,051.69


63. Total of all property on Schedule A/B.                                                                                                                                                    $88,051.69
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
 19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 9 of 71



Debtor 1      Daniel Jonathon Kennedy                                      Case number (if known)   19-11657


6.   Household goods and furnishings (details):

     kitchenware                                                                                               $100.00

     table and chars                                                                                           $200.00

     sofa                                                                                                      $500.00

     coffee table                                                                                               $50.00

     end tables                                                                                                 $50.00

     bookcase                                                                                                   $50.00

     lamps                                                                                                     $300.00

     desk                                                                                                      $300.00

     rug                                                                                                        $50.00

     bed                                                                                                       $500.00

     dresser                                                                                                   $300.00

     night stand                                                                                               $100.00

     bed                                                                                                       $300.00

     dresser                                                                                                   $200.00

     night stand                                                                                                $50.00

     bed                                                                                                       $300.00

     dresser                                                                                                   $200.00

     night stand                                                                                               $200.00

     desk                                                                                                      $200.00

     crib                                                                                                      $150.00

     linens                                                                                                    $300.00

     vacuum                                                                                                     $50.00

     grill                                                                                                     $100.00

     washer                                                                                                    $200.00

     dryer                                                                                                     $150.00

     tools                                                                                                     $200.00

     misc household goods                                                                                      $500.00

     refrigerator                                                                                              $500.00

     Keurig                                                                                                     $30.00

     knife set                                                                                                  $50.00

     misc cookware                                                                                             $500.00

     dishware                                                                                                  $150.00

     china                                                                                                     $250.00


Official Form 106A/B                              Schedule A/B: Property                                          page 9
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 10 of
                                             71


Debtor 1        Daniel Jonathon Kennedy                            Case number (if known)   19-11657

      crystal                                                                                           $70.00

      kitchen table & chairs                                                                           $200.00

      espresso machine                                                                                 $300.00

      wall mirror                                                                                       $70.00

      candle sconces                                                                                    $50.00

      dining table & chairs                                                                            $350.00

      entry bench                                                                                       $75.00

      office chairs                                                                                    $100.00

      architects desk                                                                                   $75.00

      console                                                                                           $50.00

      printer                                                                                           $40.00

      tv console                                                                                       $150.00

      ottoman                                                                                           $30.00

      couch                                                                                            $200.00

      lamps                                                                                             $40.00

      artwork                                                                                          $100.00

      entry table                                                                                      $100.00

      wheel well                                                                                        $40.00

      rocking chairs                                                                                   $200.00

      tools                                                                                            $100.00

      leaf blower                                                                                       $25.00

      tricycles                                                                                         $60.00

      books                                                                                             $75.00

      carseats                                                                                         $200.00

      strollers                                                                                        $250.00

      rock n play                                                                                       $65.00

      toys                                                                                             $400.00

      bar stools                                                                                        $60.00

7.    Electronics (details):

      laptop                                                                                           $200.00

      cell phone                                                                                       $300.00

      cell phone                                                                                       $200.00

      printer                                                                                           $50.00

      television                                                                                       $200.00



Official Form 106A/B                      Schedule A/B: Property                                         page 10
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 11 of
                                           71


Debtor 1    Daniel Jonathon Kennedy                            Case number (if known)   19-11657

11. Clothes (details):

    mens clothing                                                                                  $400.00

    womens clothing and accessories                                                                $500.00

    girls clothing                                                                                 $300.00

    baby clothing                                                                                  $300.00

12. Jewelry (details):

    mens wedding ring                                                                              $500.00

    womens wedding ring                                                                              $0.00
    fmv $5000




Official Form 106A/B                  Schedule A/B: Property                                         page 11
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 12 of
                                             71

 Fill in this information to identify your case:
 Debtor 1            Daniel                Jonathon               Kennedy
                     First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name            Middle Name            Last Name

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS
                                                                                                                      Check if this is an
 Case number         19-11657                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.    Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.    For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on            Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                    the portion you      exemption you claim
                                                         own
                                                         Copy the value from Check only one box for
                                                         Schedule A/B        each exemption


Brief description:                                          $24,320.00                                     11 U.S.C. § 522(d)(2) (Claimed:
2018 GMC Acadia (approx. 21,000 miles)                                             100% of fair market     $3,402.00
                                                                                   value, up to any        100% of fair market value, up to any
Line from Schedule A/B:       3.1
                                                                                   applicable statutory    applicable statutory limit)
                                                                                   limit

Brief description:                                          $32,137.00                                     11 U.S.C. § 522(d)(2) (Claimed:
2015 Ford F-150 (approx. 26,000 miles)                                             100% of fair market     $0.00
                                                                                   value, up to any        100% of fair market value, up to any
Line from Schedule A/B:       3.2
                                                                                   applicable statutory    applicable statutory limit)
                                                                                   limit




3.    Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               No
               Yes

Official Form 106C                                Schedule C: The Property You Claim as Exempt                                              page 1
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 13 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
kitchenware                                                                  100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
table and chars                                                              100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
sofa                                                                         100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
coffee table                                                                 100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
end tables                                                                   100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
bookcase                                                                     100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
lamps                                                                        100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
desk                                                                         100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
rug                                                                          100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 14 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
bed                                                                          100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dresser                                                                      100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
night stand                                                                  100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
bed                                                                          100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dresser                                                                      100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
night stand                                                                  100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
bed                                                                          100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dresser                                                                      100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
night stand                                                                  100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 15 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
desk                                                                         100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                    11 U.S.C. § 522(d)(3) (Claimed:
crib                                                                         100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
linens                                                                       100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
vacuum                                                                       100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
grill                                                                        100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
washer                                                                       100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dryer                                                                        100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
tools                                                                        100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
misc household goods                                                         100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 16 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
refrigerator                                                                 100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $30.00                                     11 U.S.C. § 522(d)(3) (Claimed:
Keurig                                                                       100% of fair market    $30.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
knife set                                                                    100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
misc cookware                                                                100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dishware                                                                     100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $250.00                                    11 U.S.C. § 522(d)(3) (Claimed:
china                                                                        100% of fair market    $250.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $70.00                                     11 U.S.C. § 522(d)(3) (Claimed:
crystal                                                                      100% of fair market    $70.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
kitchen table & chairs                                                       100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
espresso machine                                                             100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 17 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $70.00                                     11 U.S.C. § 522(d)(3) (Claimed:
wall mirror                                                                  100% of fair market    $70.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
candle sconces                                                               100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $350.00                                    11 U.S.C. § 522(d)(3) (Claimed:
dining table & chairs                                                        100% of fair market    $350.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $75.00                                     11 U.S.C. § 522(d)(3) (Claimed:
entry bench                                                                  100% of fair market    $75.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
office chairs                                                                100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $75.00                                     11 U.S.C. § 522(d)(3) (Claimed:
architects desk                                                              100% of fair market    $75.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
console                                                                      100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $40.00                                     11 U.S.C. § 522(d)(3) (Claimed:
printer                                                                      100% of fair market    $40.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $150.00                                    11 U.S.C. § 522(d)(3) (Claimed:
tv console                                                                   100% of fair market    $150.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 6
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 18 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $30.00                                     11 U.S.C. § 522(d)(3) (Claimed:
ottoman                                                                      100% of fair market    $30.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
couch                                                                        100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $40.00                                     11 U.S.C. § 522(d)(3) (Claimed:
lamps                                                                        100% of fair market    $40.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
artwork                                                                      100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
entry table                                                                  100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $40.00                                     11 U.S.C. § 522(d)(3) (Claimed:
wheel well                                                                   100% of fair market    $40.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
rocking chairs                                                               100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $100.00                                    11 U.S.C. § 522(d)(3) (Claimed:
tools                                                                        100% of fair market    $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $25.00                                     11 U.S.C. § 522(d)(3) (Claimed:
leaf blower                                                                  100% of fair market    $25.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 7
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 19 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $60.00                                     11 U.S.C. § 522(d)(3) (Claimed:
tricycles                                                                    100% of fair market    $60.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $75.00                                     11 U.S.C. § 522(d)(3) (Claimed:
books                                                                        100% of fair market    $75.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
carseats                                                                     100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $250.00                                    11 U.S.C. § 522(d)(3) (Claimed:
strollers                                                                    100% of fair market    $250.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $65.00                                     11 U.S.C. § 522(d)(3) (Claimed:
rock n play                                                                  100% of fair market    $65.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $400.00                                    11 U.S.C. § 522(d)(3) (Claimed:
toys                                                                         100% of fair market    $400.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $60.00                                     11 U.S.C. § 522(d)(3) (Claimed:
bar stools                                                                   100% of fair market    $60.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
laptop                                                                       100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
cell phone                                                                   100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 8
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 20 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
cell phone                                                                   100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $50.00                                     11 U.S.C. § 522(d)(3) (Claimed:
printer                                                                      100% of fair market    $50.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $200.00                                    11 U.S.C. § 522(d)(3) (Claimed:
television                                                                   100% of fair market    $200.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $400.00                                    11 U.S.C. § 522(d)(3) (Claimed:
mens clothing                                                                100% of fair market    $400.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(3) (Claimed:
womens clothing and accessories                                              100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
girls clothing                                                               100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                                    11 U.S.C. § 522(d)(3) (Claimed:
baby clothing                                                                100% of fair market    $300.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $500.00                                    11 U.S.C. § 522(d)(4) (Claimed:
mens wedding ring                                                            100% of fair market    $500.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(4) (Claimed:
womens wedding ring                                                          100% of fair market    $0.00
fmv $5000                                                                    value, up to any       100% of fair market value, up to any
Line from Schedule A/B:    12                                                applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 9
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 21 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $4,316.17                                   11 U.S.C. § 522(d)(5) (Claimed:
Chase checking 0925 - comingled funds                                        100% of fair market    $1,837.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $526.38                                    11 U.S.C. § 522(d)(5) (Claimed:
USAA checking 0462 - comingled funds                                         100% of fair market    $526.38
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                      $1,012.19                                   11 U.S.C. § 522(d)(5) (Claimed:
USAA savings 0454 - comingled funds                                          100% of fair market    $1,012.19
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:   17.10
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                      $2,000.00                                   11 U.S.C. § 522(d)(5) (Claimed:
Frost savings 2361 - comingled funds                                         100% of fair market    $524.43
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:   17.11
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $214.95                                    11 U.S.C. § 522(d)(5) (Claimed:
Frost checking 7508 - account has been                                       100% of fair market    $0.00
frozen by the bank                                                           value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.3                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 6956 - signer on                                     100% of fair market    $0.00
Kennedy Construction Group LLC                                               value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.4                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 7462 - signer on                                     100% of fair market    $0.00
Kennedy Construction Group LLC                                               value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.5                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 7683 - signer on                                     100% of fair market    $0.00
Kennedy Equity LLC                                                           value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.6                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 4602 - signer on                                     100% of fair market    $0.00
Kennedy Equity LLC                                                           value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.7                                                 applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                        page 10
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 22 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 7691 - signer on                                     100% of fair market    $0.00
Kennedy Equity LLC                                                           value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.8                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                        $0.00                                     11 U.S.C. § 522(d)(5) (Claimed:
Frost business checking 5269 - signer on                                     100% of fair market    $0.00
Kennedy Construction Group LLC                                               value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 17.9                                                 applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                     $10,000.00                                   11 U.S.C. § 522(d)(5) (Claimed:
Property Management Inc franchise                                            100% of fair market    $10,000.00
paid $35,000 5/19                                                            value, up to any       100% of fair market value, up to any
Line from Schedule A/B: 27                                                   applicable statutory   applicable statutory limit)
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                        page 11
      19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 23 of
                                              71

                                                 UNITED STATES BANKRUPTCY COURT
                                                    WESTERN DISTRICT OF TEXAS
                                                          AUSTIN DIVISION
  IN RE: Daniel Jonathon Kennedy                                                           CASE NO       19-11657

                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                                Gross             Total          Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances          Equity               Exempt    Non-Exempt


1.      Real property                                          $0.00               $0.00         $0.00                $0.00         $0.00

3.      Motor vehicles (cars, etc.)                       $56,457.00          $58,787.00     $3,402.00           $3,402.00          $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00               $0.00         $0.00                $0.00         $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                   $10,555.00               $0.00    $10,555.00          $10,555.00          $0.00

7.      Electronics                                          $950.00               $0.00      $950.00               $950.00         $0.00

8.      Collectibles of value                                  $0.00               $0.00         $0.00                $0.00         $0.00

9.      Equipment for sports and hobbies                       $0.00               $0.00         $0.00                $0.00         $0.00

10.     Firearms                                               $0.00               $0.00         $0.00                $0.00         $0.00

11.     Clothes                                            $1,500.00               $0.00     $1,500.00           $1,500.00          $0.00

12.     Jewelry                                              $500.00               $0.00      $500.00               $500.00         $0.00

13.     Non-farm animals                                       $0.00               $0.00         $0.00                $0.00         $0.00

14.     Unlisted pers. and household items-                    $0.00               $0.00         $0.00                $0.00         $0.00
        incl. health aids

16.     Cash                                                  $20.00               $0.00       $20.00                 $0.00        $20.00

17.     Deposits of money                                  $8,069.69               $0.00     $8,069.69           $3,900.00      $4,169.69

18.     Bonds, mutual funds or publicly                        $0.00               $0.00         $0.00                $0.00         $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00               $0.00         $0.00                $0.00         $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00         $0.00                $0.00         $0.00
        instruments

21.     Retirement or pension accounts                         $0.00               $0.00         $0.00                $0.00         $0.00

22.     Security deposits and prepayments                      $0.00               $0.00         $0.00                $0.00         $0.00

23.     Annuities                                              $0.00               $0.00         $0.00                $0.00         $0.00

24.     Interests in an education IRA                          $0.00               $0.00         $0.00                $0.00         $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00         $0.00                $0.00         $0.00

26.     Patents, copyrights, and other                         $0.00               $0.00         $0.00                $0.00         $0.00
        intellectual prop.
27.     Licenses, franchises, other                       $10,000.00               $0.00    $10,000.00          $10,000.00          $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00               $0.00         $0.00                $0.00         $0.00
      19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 24 of
                                              71

                                             UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION
  IN RE: Daniel Jonathon Kennedy                                                           CASE NO       19-11657

                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                           Gross                  Total          Total         Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances          Equity               Exempt    Non-Exempt


29.     Family support                                     $0.00                   $0.00         $0.00               $0.00          $0.00

30.     Other amounts someone owes you                     $0.00                   $0.00         $0.00               $0.00          $0.00

31.     Interests in insurance policies                    $0.00                   $0.00         $0.00               $0.00          $0.00

32.     Any int. in prop. due you from                     $0.00                   $0.00         $0.00               $0.00          $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                   $0.00         $0.00               $0.00          $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                   $0.00         $0.00               $0.00          $0.00
        of every nature

35.     Any financial assets you did                       $0.00                   $0.00         $0.00               $0.00          $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                   $0.00         $0.00               $0.00          $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                   $0.00         $0.00               $0.00          $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                   $0.00         $0.00               $0.00          $0.00
        tools of trade

41.     Inventory                                          $0.00                   $0.00         $0.00               $0.00          $0.00

42.     Interests in partnerships or                       $0.00                   $0.00         $0.00               $0.00          $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                   $0.00         $0.00               $0.00          $0.00
        other compilations

44.     Any business-related property not                  $0.00                   $0.00         $0.00               $0.00          $0.00
        already listed

47.     Farm animals                                       $0.00                   $0.00         $0.00               $0.00          $0.00

48.     Crops--either growing or harvested                 $0.00                   $0.00         $0.00               $0.00          $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                   $0.00         $0.00               $0.00          $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                   $0.00         $0.00               $0.00          $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                   $0.00         $0.00               $0.00          $0.00
        not listed

53.     Any other property of any kind not                 $0.00                   $0.00         $0.00               $0.00          $0.00
        already listed

                    TOTALS:                           $88,051.69              $58,787.00    $34,996.69          $30,807.00      $4,189.69
       19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 25 of
                                               71

                                             UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION
  IN RE: Daniel Jonathon Kennedy                                                              CASE NO        19-11657

                                                                                             CHAPTER         7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                        Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                      $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien               Equity       Non-Exempt Amount

Real Property
(None)
Personal Property

cash                                                                           $20.00                              $20.00                    $20.00

Chase checking 0925 - comingled funds                                       $4,316.17                            $4,316.17                $2,479.17

Frost savings 2361 - comingled funds                                        $2,000.00                            $2,000.00                $1,475.57

Frost checking 7508 - account has been frozen by the bank                    $214.95                              $214.95                   $214.95


                   TOTALS:                                                  $6,551.12           $0.00            $6,551.12                $4,189.69
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 26 of
                                          71

                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                                AUSTIN DIVISION
IN RE: Daniel Jonathon Kennedy                                                          CASE NO       19-11657

                                                                                        CHAPTER       7

                      SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                         Continuation Sheet # 3




                                                          Summary
       A. Gross Property Value (not including surrendered property)                                         $88,051.69

       B. Gross Property Value of Surrendered Property                                                           $0.00

       C. Total Gross Property Value (A+B)                                                                  $88,051.69

       D. Gross Amount of Encumbrances (not including surrendered property)                                 $58,787.00

       E. Gross Amount of Encumbrances on Surrendered Property                                                   $0.00

       F. Total Gross Encumbrances (D+E)                                                                    $58,787.00

       G. Total Equity (not including surrendered property) / (A-D)                                         $34,996.69

       H. Total Equity in surrendered items (B-E)                                                                $0.00

       I. Total Equity (C-F)                                                                                $34,996.69

       J. Total Exemptions Claimed                   (Wild Card Used: $13,900.00, Available: $0.00)         $30,807.00

       K. Total Non-Exempt Property Remaining (G-J)                                                         $4,189.69
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 27 of
                                             71

  Fill in this information to identify your case:
  Debtor 1             Daniel                Jonathon               Kennedy
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  Case number          19-11657                                                                                        Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $37,869.00              $32,137.00            $5,732.00
Greater Texas FCU
Creditor's name
                                                 2015 Ford F-150
6411 N. Lamar
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Austin                   TX      78752-4088          Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred           10/18           Last 4 digits of account number        X    X     X    X




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $37,869.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 28 of
                                           71


Debtor 1      Daniel Jonathon Kennedy                                                     Case number (if known)      19-11657

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $20,918.00              $24,320.00
Greater Texas FCU                             2018 GMC Acadia
Creditor's name
6411 N. Lamar
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Austin                  TX      78752-4088        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred          5/18          Last 4 digits of account number        X    X     X    X




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $20,918.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $58,787.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 29 of
                                             71

  Fill in this information to identify your case:
  Debtor 1             Daniel                Jonathon               Kennedy
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  Case number          19-11657                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                    $900.00           $900.00                $0.00
Internal Revenue Service
Priority Creditor's Name                                   Last 4 digits of account number        4     7    7      0
Special Procedures Staff - Insolvency                      When was the debt incurred?          2018
Number       Street
PO Box 7346                                                As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Philadelphia                    PA      19101-7346             Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes
nondischargeable




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 30 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                          Case number (if known)      19-11657

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $11,364.00
American Express                                            Last 4 digits of account number         3     0    0     9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 650448
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75265-0448
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Business Debt
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                        $23,799.00
Barclays Bank                                               Last 4 digits of account number         7     4    8     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 8801
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wilmington                      DE      19899-8801
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Business/Consumer
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 31 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                             $139,006.00
BMC                                                      Last 4 digits of account number       6    5    7    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4501 Burleson Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78744
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           guaranty
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                    $0.00
Brian Cumings                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Graves Dougherty Hearon & Moddy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
401 Congress ave #2700                                       Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78701
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                              $19,495.00
Chrysler Capital                                         Last 4 digits of account number      x     x    x    x
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/18
PO Box 961275
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76161
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Co-signer on business vehicle loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 32 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                             $442,840.00
Cohen Financial                                          Last 4 digits of account number       6    7    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4601 College Blvd Ste 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Leawood                       KS      66211
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Assignee of Housemax Funding LLC
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                             $220,000.00
Elif Selvili                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/17/22
3212 Bryker Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78703
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           guaranty
Is the claim subject to offset?
     No
     Yes
guarantor for second secured loan to This Is It LLC for property at 5210 Joe Sayers Avenue




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 33 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.8                                                                                                                                    $0.00
Frost                                                    Last 4 digits of account number       9    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 34746
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes
Kennedy Construction Group LLC

   4.9                                                                                                                             $727,000.00
Housemax Funding LLC                                     Last 4 digits of account number      1 2        7    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/17/19
5901 Old Fredericksburg Rd Ste D101
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78749-1210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           guaranty
Is the claim subject to offset?
     No
     Yes
guarantor for secured loan to This Is It LLC for property at 5210 Joe Sayers Avenue




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 34 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.10                                                                                                                                    $0.00
Housemax Funding LLC                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2/18
5901 Old Fredericksburg Rd Ste D101
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78749-1210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Assigned to Cohen Financial
Is the claim subject to offset?
     No
     Yes
guarantor for secured loan to This Is It LLC and Hartel Equity ATX LLC for property at 2407 Mission Hill

  4.11                                                                                                                                    $0.00
Jay P Otto                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 26707
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78755
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes
secured loan to Summer Moon Enterprises LP for property at 3005 Matador, Austin, TX 78741




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 35 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                              $83,000.00
Jeffery Kemper                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2409 Spring Creek Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78704
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Construction dispute
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                $1,500.00
Law Office of Michael Baumer                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7600 Burnet Road, Suite 530
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78757
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney Fees
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                             $500,000.00
Rexford Industrial Realty LP                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1210 N Red Gum St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Anaheim                       CA      92806
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Commercial lease
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 36 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)       19-11657

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                    $0.00
Texas Comptroller of Public Accounts                     Last 4 digits of account number       8    8    6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Revenue Accounting Div - Bankruptcy Sect
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 13528 Capitol Station                                 Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78711
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes
This Is It LLC

  4.16                                                                                                                                    $0.00
Travis County Tax Collector                              Last 4 digits of account number       0    0    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 149328
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78714-9328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes
This Is It LLC




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 37 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)    19-11657

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Jacob Scheick                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2301 S. Capital of Texas Hwy Bldg H                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Austin                          TX      78746
City                            State   ZIP Code


Megan Farnsworth                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2409 Spring Creek Dr                                        Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Construction dispute                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Austin                          TX      78704
City                            State   ZIP Code


Sandra Stevenson                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
27489 Agoura Rd #102                                        Line   4.14 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Agoura Hills                    CA      91301
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 38 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                 Case number (if known)        19-11657

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
      28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                $900.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                $900.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +      $2,168,004.00


                  6j.   Total.   Add lines 6f through 6i.                                            6j.          $2,168,004.00




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 39 of
                                             71

 Fill in this information to identify your case:
 Debtor 1             Daniel                Jonathon               Kennedy
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-11657                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Joe Linsalata                                                                commercial lease at 824 W 10th St, Austin, TX
          Name                                                                         78701
          14975 Doria Drive
          Number    Street                                                             Contract to be ASSUMED


          Austin                                       TX        78728
          City                                         State     ZIP Code

 2.2      Peter Frohman                                                                house lease
          Name                                                                         Contract to be ASSUMED
          CMR 414 Box 2378
          Number    Street
          APO AE 09173

          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 40 of
                                             71

 Fill in this information to identify your case:
 Debtor 1              Daniel                 Jonathon                    Kennedy
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number           19-11657                                                                                             Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

                Renee Leann Kennedy
                Name of your spouse, former spouse, or legal equivalent
                3310 San Benito CT
                Number          Street


                Austin                                          TX              78738
                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      Avenue B Development
         Name                                                                                          Schedule D, line
         824 W 10th St Ste 100                                                                         Schedule E/F, line        4.1
         Number        Street
                                                                                                       Schedule G, line

         Austin                                         TX                78701-2039             American Express
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 41 of
                                          71


Debtor 1      Daniel Jonathon Kennedy                                    Case number (if known)       19-11657

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.2    Avenue B Development
       Name                                                                      Schedule D, line
       904 West Ave Ste 102                                                      Schedule E/F, line
       Number        Street
                                                                                                         4.3
                                                                                 Schedule G, line

       Austin                           TX          78701                    BMC
       City                             State       ZIP Code


3.3    Hartel Equity ATX LLC
       Name                                                                      Schedule D, line
       3310 San Benito Drive                                                     Schedule E/F, line     4.10
       Number        Street
                                                                                 Schedule G, line

       Austin                           TX          78738                    Housemax Funding LLC
       City                             State       ZIP Code


3.4    Kennedy Construction Group LLC
       Name                                                                      Schedule D, line
       3310 San Benito Ct                                                        Schedule E/F, line
       Number        Street
                                                                                                         4.5
                                                                                 Schedule G, line

       Austin                           TX          78738                    Chrysler Capital
       City                             State       ZIP Code


3.5    Michael Hartel
       Name                                                                      Schedule D, line
       3310 San Benito Drive                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.10
                                                                                 Schedule G, line

       Austin                           TX          78738                    Housemax Funding LLC
       City                             State       ZIP Code


3.6    This Is It LLC
       Name                                                                      Schedule D, line
       824 W 10th St Ste 100                                                     Schedule E/F, line
       Number        Street
                                                                                                         4.9
                                                                                 Schedule G, line

       Austin                           TX          78701                    Housemax Funding LLC
       City                             State       ZIP Code


3.7    This Is It LLC
       Name                                                                      Schedule D, line
       824 W 10th St Ste 100                                                     Schedule E/F, line     4.10
       Number        Street
                                                                                 Schedule G, line

       Austin                           TX          78701                    Housemax Funding LLC
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 2
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 42 of
                                          71


Debtor 1      Daniel Jonathon Kennedy                                    Case number (if known)        19-11657

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.8    This Is It LLC
       Name                                                                       Schedule D, line
       824 W 10th St Ste 100                                                      Schedule E/F, line
       Number        Street
                                                                                                         4.7
                                                                                  Schedule G, line

       Austin                           TX          78701                    Elif Selvili
       City                             State       ZIP Code


3.9    Kennedy, Renee Leann
       Name                                                                       Schedule D, line      2.1
       3310 San Benito Ct                                                         Schedule E/F, line
       Number        Street
                                                                                  Schedule G, line

       Austin                           TX          78738                    Greater Texas FCU
       City                             State       ZIP Code


3.10   Kennedy, Renee Leann
       Name                                                                       Schedule D, line      2.2
       3310 San Benito Ct                                                         Schedule E/F, line
       Number        Street
                                                                                  Schedule G, line

       Austin                           TX          78738                    Greater Texas FCU
       City                             State       ZIP Code


3.11   Kennedy, Renee Leann
       Name                                                                       Schedule D, line
       3310 San Benito Ct                                                         Schedule E/F, line
       Number        Street
                                                                                                         2.1
                                                                                  Schedule G, line

       Austin                           TX          78738                    Internal Revenue Service
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 3
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 43 of
                                             71

 Fill in this information to identify your case:
     Debtor 1              Daniel               Jonathon               Kennedy
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   WESTERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           19-11657
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Owner                                              Realtor
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Kennedy Construction Group LLC                     Self

      Occupation may include            Employer's address     824 W. 10th St #100                                3310 San Benito Ct
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Austin                       TX       78701        Austin                 TX      78738
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        2018

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $4,166.67                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $4,166.67                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 44 of
                                             71


Debtor 1         Daniel Jonathon Kennedy                                                                                          Case number (if known)    19-11657
                                                                                                                     For Debtor 1             For Debtor 2 or
                                                                                                                                              non-filing spouse
      Copy line 4 here ...................................................................................................................
                                                                                                                  4.              $4,166.67            $0.00
5.    List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                      5a.              $584.42                  $0.00
      5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                  $0.00
      5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                  $0.00
      5d. Required repayments of retirement fund loans                                                       5d.                $0.00                  $0.00
      5e. Insurance                                                                                          5e.                $0.00                  $0.00
      5f. Domestic support obligations                                                                       5f.                $0.00                  $0.00
      5g. Union dues                                                                                         5g.                $0.00                  $0.00
      5h. Other deductions.
           Specify:                                                                                          5h. +                $0.00                $0.00
6.    Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $584.42                  $0.00
      5g + 5h.
7.    Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $3,582.25                   $0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a                                               8a.           $2,285.00                   $0.00
           business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
      8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
      8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
          dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
      8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
      8e. Social Security                                                                                    8e.                  $0.00                $0.00
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) or any non-
          cash assistance that you receive, such as food stamps
          (benefits under the Supplemental Nutrition Assistance Program)
          or housing subsidies.
          Specify:                                                                                           8f.                  $0.00                $0.00
      8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
      8h. Other monthly income.
          Specify: distributions from Kennedy Construction                                                   8h. +         $3,000.00                   $0.00

9.    Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $5,285.00                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $8,867.25 +             $0.00 =                                                    $8,867.25
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                              12.            $8,867.25
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                    Combined
                                                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
            Yes. Explain:




Official Form 106I                                                                Schedule I: Your Income                                                                      page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 45 of
                                           71


Debtor 1     Daniel Jonathon Kennedy                             Case number (if known)   19-11657

8a. Attached Statement (Debtor 1)

                                              Realtor

Gross Monthly Income:                                                                                $2,600.00

Expense                                  Category                               Amount

MLS dues                                                                       $165.00
desk fees                                                                      $150.00
Total Monthly Expenses                                                                                $315.00

Net Monthly Income:                                                                                  $2,285.00




Official Form 106I                     Schedule I: Your Income                                          page 3
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 46 of
                                             71

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Daniel                 Jonathon               Kennedy                             An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    WESTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number           19-11657
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  daughter                            3
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      daughter                            2
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                  son                                 .5
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $2,800.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $60.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                    $200.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 47 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                  Case number (if known)   19-11657
                                                                                                           Your expenses

5.    Additional mortgage payments for your residence, such as home equity loans                     5.

6.    Utilities:

      6a. Electricity, heat, natural gas                                                             6a.                     $270.00
      6b. Water, sewer, garbage collection                                                           6b.                     $345.00
      6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $430.00
          cable services
      6d. Other. Specify:                                                                            6d.

7.    Food and housekeeping supplies                                                                 7.                     $2,000.00
8.    Childcare and children's education costs                                                       8.                      $345.00
9.    Clothing, laundry, and dry cleaning                                                            9.                      $380.00
10. Personal care products and services                                                              10.                     $200.00
11. Medical and dental expenses                                                                      11.                     $550.00
12. Transportation. Include gas, maintenance, bus or train                                           12.                     $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                    13.                     $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                 14.                     $100.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a.   Life insurance                                                                          15a.

      15b.   Health insurance                                                                        15b.                    $675.00
      15c.   Vehicle insurance                                                                       15c.                    $169.00
      15d.   Other insurance. Specify:     personal property                                         15d.                     $18.50
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.

17. Installment or lease payments:

      17a.   Car payments for Vehicle 1     2015 Ford F-150                                          17a.                    $549.00
      17b.   Car payments for Vehicle 2     2018 GMC Acadia                                          17b.                    $396.00
      17c.   Other. Specify:                                                                         17c.

      17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.




 Official Form 106J                                         Schedule J: Your Expenses                                           page 2
  19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 48 of
                                          71


Debtor 1      Daniel Jonathon Kennedy                                                          Case number (if known)   19-11657
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $9,837.50
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $9,837.50

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $8,867.25
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $9,837.50
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                  ($970.25)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 49 of
                                             71

 Fill in this information to identify your case:
 Debtor 1                 Daniel                        Jonathon                      Kennedy
                          First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                         Middle Name                   Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number              19-11657                                                                                                                         Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:           Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
1.    Schedule A/B: Property (Official Form 106A/B)

      1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                          $88,051.69
      1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                               $88,051.69
      1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:           Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                             $58,787.00
      2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                              $900.00
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                     +           $2,168,004.00
      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                      $2,227,691.00




 Part 3:           Summarize Your Income and Expenses

4.    Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                          $8,867.25
      Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.    Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $9,837.50




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 50 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                      Case number (if known)     19-11657


 Part 4:         Answer These Questions for Administrative and Statistical Records

6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?

            No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
            Yes

7.    What kind of debt do you have?

            Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
            family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
            this form to the court with your other schedules.

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from
      Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim

      From Part 4 on Schedule E/F, copy the following:

      9a. Domestic support obligations. (Copy line 6a.)

      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

      9d. Student loans. (Copy line 6f.)

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)

      9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

      9g. Total.    Add lines 9a through 9f.




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 51 of
                                           71

 Fill in this information to identify your case:
 Debtor 1           Daniel              Jonathon             Kennedy
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        19-11657                                                                                 Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Daniel Jonathon Kennedy                          X
        Daniel Jonathon Kennedy, Debtor 1                      Signature of Debtor 2

        Date 12/17/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 52 of
                                             71

 Fill in this information to identify your case:
 Debtor 1             Daniel                  Jonathon             Kennedy
                      First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-11657                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?
         Married
         Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?
          No
          Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

         Debtor 1:                                          Dates Debtor 1       Non-Filing Spouse:                               Dates Non-Filing Spouse
                                                            lived there                                                           lived there
                                                                                        Same as Debtor 1                               Same as Debtor 1


         1603 Broadmoor                                     From     2016                                                         From
         Number      Street                                                      Number      Street
                                                            To       2018                                                         To


         Austin                    TX       78723
         City                      State    ZIP Code                             City                      State   ZIP Code


3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
      (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
      Washington, and Wisconsin.)
          No
          Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 53 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                   Case number (if known)     19-11657

 Part 2:         Explain the Sources of Your Income
4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Non-Filing Spouse

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $44,230.00       Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $30,000.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,                             Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

                                                    Debtor 1                                        Non-Filing Spouse

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,                             Wages, commissions,            $31,742.00
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $61,256.00       Wages, commissions,            $44,987.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $90,939.00       Wages, commissions,            $75,826.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 2
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 54 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                   Case number (if known)    19-11657
5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
      unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
      and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
      Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                  Debtor 1                                          Non-Filing Spouse

                                                 Sources of income           Gross income          Sources of income           Gross income
                                                 Describe below.             from each source      Describe below.             from each source
                                                                             (before deductions                                (before deductions
                                                                             and exclusions                                    and exclusions

From January 1 of the current year until         distributions from Kennedy Construction
                                                                             $92,623.00
the date you filed for bankruptcy:



For the last calendar year:
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:
(January 1 to December 31, 2017 )
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 55 of
                                             71


Debtor 1         Daniel Jonathon Kennedy                                                       Case number (if known)      19-11657


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

                                                               Dates of       Total amount         Amount you          Was this payment for...
                                                               payment        paid                 still owe
Peter Frohman                                                                     $8,145.00                                  Mortgage
Creditor's name                                                                                                              Car
                                                               12/2/19 $5345
CMR 414 Box 2378                                                                                                             Credit card
Number      Street                                             11/1/19 $2800
                                                                                                                             Loan repayment
                                                                                                                             Suppliers or vendors
APO AE                                        09173                                                                          Other rent
City                                 State    ZIP Code

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.

                                                               Dates of       Total amount         Amount you          Reason for this payment
                                                               payment        paid                 still owe
Rebecca Lathrop                                                                   $5,000.00              $0.00         loan repayment
Insider's name
                                                               8/5/19
1741 E. Beverly Dr
Number      Street



Phoenix                              AZ       85042
City                                 State    ZIP Code




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 56 of
                                             71


Debtor 1       Daniel Jonathon Kennedy                                                        Case number (if known)      19-11657
8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
      benefited an insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                Nature of the case                           Court or agency                                Status of the case
Rexford Industrial Realty LP v.           collection                                   Superior Court of Los Angeles County
                                                                                                                                                Pending
Kennedy                                                                                Court Name
                                                                                       111 N. Hill St                                           On appeal
                                                                                       Number     Street
Case number BC671766                                                                                                                            Concluded

                                                                                       Los Angeles                CA       90012
                                                                                       City                       State    ZIP Code


Case title                                Nature of the case                           Court or agency                                Status of the case
Kemper et al v. Kennedy et al             construction disputer                        CC No 1
                                                                                                                                                Pending
                                                                                       Court Name
                                                                                       1000 Guadalupe                                           On appeal
                                                                                       Number     Street
Case number C-1-CV-18-009335                                                                                                                    Concluded

                                                                                       Austin                     TX       78701
                                                                                       City                       State    ZIP Code


Case title                                Nature of the case                           Court or agency                                Status of the case
Kemper et al v. Kennedy et al             arbitration                                  American Arbitration Association
                                                                                                                                                Pending
                                                                                       Court Name
                                                                                                                                                On appeal
                                                                                       Number     Street
Case number 01-19-0000-6935                                                                                                                     Concluded


                                                                                       City                       State    ZIP Code




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 57 of
                                           71


Debtor 1         Daniel Jonathon Kennedy                                                    Case number (if known)   19-11657
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                  Describe what you contributed            Date you          Value
that total more than $600                                            1/19/18 - 11/29/19 total of $2130        contributed
Austin Ridge Bible Church
Charity's Name

9300 FM 2244
Number     Street




Austin                                   TX          78733
City                                     State       ZIP Code

Gifts or contributions to charities                                  Describe what you contributed            Date you          Value
that total more than $600                                            1/23/19 $1000                            contributed
Dell Children's Medical Center Foundation
Charity's Name

4900 Mueller Blvd
Number     Street




Austin                                   TX          78723
City                                     State       ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 6
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 58 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                     Case number (if known)     19-11657

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Law Office of Michael Baumer                         11/6/19 $1625 from Avenue B Development                    or transfer was     payment
Person Who Was Paid                                  12/3/19 $1500 cash                                         made

7600 Burnet Rd Ste 530
Number      Street




Austin                        TX       78757
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
GreenPath Credit Counseling                          online credit counseling                                   or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                     11/6/19            $40.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 7
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 59 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                      Case number (if known)     19-11657
17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

                                                     Description and value of any            Describe any property or payments          Date transfer
Maxwell Ford Ltd                                     property transferred                    received or debts paid in exchange         was made
Person Who Received Transfer                                                                 cash downpayment of $5000 on                  10/5/18
5000 S IH 35                                                                                 2015 Ford F150
Number      Street




Austin                        TX       78745
City                          State    ZIP Code

Person's relationship to you

                                                     Description and value of any            Describe any property or payments          Date transfer
Nyle Maxwell GMC                                     property transferred                    received or debts paid in exchange         was made
Person Who Received Transfer                                                                 cash downpayment of $6500 on                   5/5/18
3000 North IH 35                                                                             2018 GMC Arcadia
Number      Street




Round Rock                    TX       78681
City                          State    ZIP Code

Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 60 of
                                           71


Debtor 1        Daniel Jonathon Kennedy                                                    Case number (if known)     19-11657

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or          Date account         Last balance
                                                      number                       instrument                  was closed,          before closing
                                                                                                               sold, moved,         or transfer
                                                                                                               or transferred
Frost Bank
Name of Financial Institution
                                                      XXXX- 2       7    6   4         Checking                 11/1/19                  $20.00
                                                                                       Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other This Is It LLC business checking

City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or          Date account         Last balance
                                                      number                       instrument                  was closed,          before closing
                                                                                                               sold, moved,         or transfer
                                                                                                               or transferred
Frost Bank
Name of Financial Institution
                                                      XXXX- 2       4    6   2         Checking             11/7/19          $0.00
                                                                                       Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other Summer Moon Enterprises business
                                                                                              checking
City                            State   ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 9
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 61 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                 Case number (if known)   19-11657

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 10
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 62 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                         Case number (if known)         19-11657

  Part 11:      Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Kennedy Construction Group LLC                   construction                                        Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     2 – 0         8    3     5   8   3     6
dba Avenue B Design Build                        Name of accountant or bookkeeper
Number     Street
                                                 David French                                        Dates business existed
824 W 10th St
                                                                                                     From       2017              To   present
Austin                   TX      78701
City                     State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Kennedy Equity LLC                               holding company                                     Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     2 – 0         7    9     6   5   6     5
825 W 10th St                                    Name of accountant or bookkeeper
Number     Street
                                                 David French                                        Dates business existed

                                                                                                     From        2/17             To   present
Austin                   TX      78701
City                     State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
This Is It LLC                                   real estate investment                              Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     1 – 1         2    5     8   8   0     4
826 W 10th St                                    Name of accountant or bookkeeper
Number     Street
                                                 David French                                        Dates business existed

                                                                                                     From        1/16             To   present
Austin                   TX      78701
City                     State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Summermoon Enterprises LP                        real estate investment                              Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN: 8     3 – 3         4    2     8   2   6     8
827 W 10th St                                    Name of accountant or bookkeeper
Number     Street
                                                 David French                                        Dates business existed

                                                                                                     From        9/18             To   present
Austin                   TX      78701
City                     State   ZIP Code




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 11
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 63 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                    Case number (if known)   19-11657
                                                Describe the nature of the business            Employer Identification number
Discount Insulation LLC                         insulation                                     Do not include Social Security number or ITIN.
Business Name
                                                                                               EIN:          –
828 W 10th St                                   Name of accountant or bookkeeper
Number     Street
                                                                                               Dates business existed

                                                                                               From       2/17          To   present
Austin                    TX      78701
City                      State   ZIP Code

                                                Describe the nature of the business            Employer Identification number
JDDK LLC                                        real estate investment                         Do not include Social Security number or ITIN.
Business Name
                                                                                               EIN: 8    2 – 3      5    2    8   8    2     4
829 W 10th St                                   Name of accountant or bookkeeper
Number     Street
                                                                                               Dates business existed

                                                                                               From       3/17          To    8/19
Austin                    TX      78701
City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 12
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 64 of
                                           71


Debtor 1     Daniel Jonathon Kennedy                                                Case number (if known)    19-11657

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Daniel Jonathon Kennedy                         X
   Daniel Jonathon Kennedy, Debtor 1                      Signature of Debtor 2

   Date     12/17/2019                                    Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 13
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 65 of
                                             71

 Fill in this information to identify your case:
 Debtor 1              Daniel             Jonathon                Kennedy
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number           19-11657                                                                                                Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Greater Texas FCU                                     Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 Ford F-150                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Greater Texas FCU                                     Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2018 GMC Acadia                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 66 of
                                           71


Debtor 1     Daniel Jonathon Kennedy                                                 Case number (if known)    19-11657

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    Lessor's name:        Joe Linsalata                                                                           No
    Description of leased commercial lease at 824 W 10th St, Austin, TX 78701                                     Yes
    property:


    Lessor's name:        Peter Frohman                                                                           No
    Description of leased house lease                                                                             Yes
    property:




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 67 of
                                           71


Debtor 1     Daniel Jonathon Kennedy                                                Case number (if known)   19-11657

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Daniel Jonathon Kennedy                        X
   Daniel Jonathon Kennedy, Debtor 1                     Signature of Debtor 2

   Date 12/17/2019                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 3
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 68 of
                                             71

 Fill in this information to identify your case:
 Debtor 1             Daniel                   Jonathon           Kennedy
                      First Name               Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name        Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-11657
 (if known)
                                                                                                        Check if this is an amended filing


Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                           12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe
that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are
filing together, and any of the exclusions in this statement applies to only one of you, the other person should complete a
separate Form 122A-1 if you believe that this is required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:        Identify the Kind of Debts You Have
1.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
      personal, family or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary
      Petition for Individuals Filing for Bankruptcy (Official Form 101).

          No.    Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                 submit this supplement with the signed Form 122A-1.

          Yes. Go to Part 2.

 Part 2:        Determine Whether Military Service Provisions Apply to You
2.    Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
          No.    Go to line 3.
          Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
               10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                       No.     Go to line 3.
                       Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                            Then submit this supplement with the signed Form 122A-1.
3.    Are you or have you been a Reservist or member of the National Guard?
          No.    Complete Form 122A-1. Do not submit this supplement.
          Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
                No.    Complete Form 122A-1. Do not submit this supplement.
                Yes. Check any one of the following categories that applies:

                      I was called to active duty after September 11, 2001,           If you checked one of the categories to the left, go to
                      for at least 90 days and remain on active duty.                 Form 122A-1. On the top of page 1 of Form 122A-1, check
                      I was called to active duty after September 11, 2001,           box 3, The Means Test does not apply now and sign
                      for at least 90 days and was released from active duty on       Part 3. Then submit this supplement with the signed Form
                                            which is fewer than 540 days before I     122A-1. You are not required to fill out the rest of Official
                      file this bankruptcy case.                                      Form 122A-1 during the exclusion period. The exclusion
                                                                                      period means the time you are on active duty or are
                      I am performing a homeland defense activity for at              performing a homeland defense activity, and for 540 days
                      least 90 days.                                                  afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                      I performed a homeland defense activity for at
                      least 90 days, ending on                        , which is      If your exclusion period ends before your case is closed,
                      fewer than 540 days before I file this bankruptcy case.         you may have to file an amended form later.




Official Form 122A-1Supp               Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                    page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 69 of
                                             71

 Fill in this information to identify your case:                                              Check one box only as directed in this
                                                                                              form and in Form 122A-1Supp:
 Debtor 1            Daniel               Jonathon              Kennedy
                     First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                       2. The calculation to determine if a presumption
 (Spouse, if filing) First Name           Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                   Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS
                                                                                                3. The Means Test does not apply now because
 Case number         19-11657                                                                      of qualified military service but it could apply
 (if known)                                                                                        later.

                                                                                                  Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                             12/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:        Calculate Your Current Monthly Income

1.    What is your marital and filing status? Check one only.

           Not married. Fill out Column A, lines 2-11.

           Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

           Married and your spouse is NOT filing with you. You and your spouse are:

                Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
      in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                             Column A        Column B
                                                                                             Debtor 1        Debtor 2 or
                                                                                                             non-filing spouse

2.    Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).

3.    Alimony and maintenance payments. Do not include payments from a spouse
      if Column B is filled in.

4.    All amounts from any source which are regularly paid for household
      expenses of you or your dependents, including child support. Include
      regular contributions from an unmarried partner, members of your household,
      your dependents, parents, and roommates. Include regular contributions from
      a spouse only if Column B is not filled in. Do not include payments you listed
      on line 3.




Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                               page 1
     19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 70 of
                                             71


Debtor 1         Daniel Jonathon Kennedy                                                                                             Case number (if known) 19-11657

                                                                                                                                          Column A    Column B
                                                                                                                                          Debtor 1    Debtor 2 or
                                                                                                                                                      non-filing spouse

5.    Net income from operating a business, profession, or farm

                                                               Debtor 1                       Debtor 2

      Gross receipts (before all
      deductions)

      Ordinary and necessary operating                     –                              –
      expenses
                                                                                                                        Copy
      Net monthly income from a business,                                                                               here
      profession, or farm

6.    Net income from rental and other real property

                                                               Debtor 1                       Debtor 2

      Gross receipts (before all
      deductions)

      Ordinary and necessary operating                     –                              –
      expenses
                                                                                                                        Copy
      Net monthly income from rental or                                                                                 here
      other real property

7.    Interest, dividends, and royalties

8.    Unemployment compensation

      Do not enter the amount if you contend that the amount received was a
      benefit under the Social Security Act. Instead, list it here: ...............................................


          For you............................................................................................................................

          For your spouse..............................................................................................................

9.    Pension or retirement income. Do not include any amount received that
      was a benefit under the Social Security Act. Also, except as stated in the
      next sentence, do not include any compensation, pension, pay, annuity, or
      allowance paid by the United States Government in connection with a
      disability, combat-related injury or disability, or death of a member of the
      uniformed services. If you received any retired pay paid under chapter 61
      of title 10, then include that pay only to extent that it does not exceed the
      amount of retired pay to which you would otherwise be entitled if retired
      under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




      Total amounts from separate pages, if any.                                                                                   +                 +

Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                      page 2
   19-11657-hcm Doc#5 Filed 12/17/19 Entered 12/17/19 15:37:12 Main Document Pg 71 of
                                           71


Debtor 1       Daniel Jonathon Kennedy                                                                             Case number (if known) 19-11657

                                                                                                                       Column A               Column B
                                                                                                                       Debtor 1               Debtor 2 or
                                                                                                                                              non-filing spouse

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                +                          =
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                         Total current
                                                                                                                                                                         monthly income

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.    Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                               X          12

    12b.    The result is your annual income for this part of the form.                                                                                           12b.


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.

    Fill in the number of people in your household.


    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3. Do NOT fill out or file Official Form 122A-2.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Daniel Jonathon Kennedy                                                               X
           Daniel Jonathon Kennedy, Debtor 1                                                              Signature of Debtor 2

           Date 12/17/2019                                                                                Date
                MM / DD / YYYY                                                                                     MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                                            page 3
